Exhibit Short-term Loan Contract Contract NO. 2008-0012, Nanxin Branch, CIB Shenzhen Lender: CIB Shenzhen Postcode: Phone# 26077176Fax# 26077085 Borrower: SinoHub SCM Shenzhen, Ltd. Postcode: Phone# 26012478Fax# 26012225 This contract was signed at CIB Shenzhen Branch, CIB Building, Futian district, Shenzhen. The Borrower applied for a short-term loan from The Lender for business use, The Lender agreed to provide a loan to the Borrower. The Lender and the Borrower reached an agreement on the following Terms and Conditions: I. General Contract This Contract is a sub-contract of General Credit Line Contract, NO. 2008-0004, Nanxin Branch, CIB Shenzhen,which provides
